Case: 21-20020      Document: 00516383586           Page: 1     Date Filed: 07/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                            July 6, 2022
                                   No. 21-20020
                                 Summary Calendar                         Lyle W. Cayce
                                                                               Clerk


   United States of America,

                                                                Plaintiff—Appellee,

                                        versus

   Israel Zenil Covarrubias,

                                                            Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:20-CR-225-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Israel Zenil Covarrubias appeals his sentence for illegal reentry.
   Specifically, he contends that the district court violated his right to be present
   at sentencing by imposing 14 discretionary conditions of supervised release
   in the written judgment without orally pronouncing them during his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20020      Document: 00516383586          Page: 2   Date Filed: 07/06/2022




                                    No. 21-20020


   sentencing hearing. The challenged conditions appear in the judgment as
   “standard” conditions two through 15.
          The conditions were listed in an appendix to the presentence report
   (PSR) and were listed in or incorporated by reference in a standing order of
   the Southern District of Texas. Because the district court did not reference
   the conditions or orally adopt one of the documents listing the conditions
   during the sentencing hearing, Zenil Covarrubias did not have an opportunity
   to object, and we review for abuse of discretion. See United States v. Diggles,
   957 F.3d 551, 559-60 (5th Cir.) (en banc), cert. denied, 141 S. Ct. 825 (2020);
   United States v. Grogan, 977 F.3d 348, 352 (5th Cir. 2020).
          The district court did not state the conditions, allude to them by
   shorthand reference, or orally adopt the PSR, its appendix, or the standing
   order at sentencing. Cf. United States v. Martinez, 15 F.4th 1179, 1180-81 (5th
   Cir. 2021); Grogan, 977 F.3d at 351-54. Accordingly, the imposition of the
   conditions in the written judgment violated Zenil Covarrubias’s right to be
   present at sentencing.    See Diggles, 957 F.3d at 559-63 & n.5. We thus
   VACATE the judgment in part and REMAND the case for the limited
   purpose of amending the written judgment to conform to the oral
   pronouncement of sentence. See Diggles, 957 F.3d at 559-63; United States v.
   Mireles, 471 F.3d 551, 558 (5th Cir. 2006).




                                         2